UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number:811-22461 Morgan Creek Global Equity Long/Short Institutional Fund (Exact name of registrant as specified in charter) 301 West Barbee Chapel Road, Suite 200, Chapel Hill, NC27517 (Address of principal executive offices)(Zip code) (Name and Address of Agent for Service) Mark Vannoy Morgan Creek Capital Management, LLC 301 West Barbee Chapel Road Chapel Hill, North Carolina 27517 Registrant’s telephone number, including area code:(919) 933-4004 Date of fiscal year end:March 31 Date of reporting period:March 31, 2014 Item 1.Report to Stockholders. Morgan Creek Global Equity Long/Short Institutional Fund (A Delaware Statutory Trust) Financial Statements with Report of Independent Registered Public Accounting Firm For the Year Ended March 31, 2014 Contents Letter to Investors 1 Report of Independent Registered Public Accounting Firm 6 Financial Statements Statement of Assets and Liabilities 7 Statement of Operations 8 Statement of Changes in Net Assets 9 Statement of Cash Flows 11 Notes to Financial Statements 12 Board of Trustees (Unaudited) 20 Fund Management (Unaudited) 21 Other Information (Unaudited) 22 Approval of Investment Management Agreement (Unaudited) 23 Privacy Notice 26 Morgan Creek Global Equity Long/Short Institutional Fund (A Delaware Statutory Trust) Letter to Investors The Morgan Creek Global Equity Long/Short Institutional Fund (“the Fund” or “GELS”) was created to provide investors with attractive long-term returns with lower volatility and a low degree of correlation relative to traditional equity benchmarks. The Fund utilizes a unique Hybrid structure that combines opportunistic allocations to what we believe to be top-tier investment firms drawn from Morgan Creek’s extensive global network of relationships and a direct investment portfolio concentrated in the best ideas drawn from the overall portfolio. We believe that this combination of external managers and internal management provides a significant edge in being able to tactically adjust the portfolio to take advantage of investment opportunities and manage risk. The Investment Process begins with Morgan Creek’s choosing a cohort of managers to express our top investment themes, which currently include: Wealth Transfer to Developing Markets, Growth of the Emerging Markets Consumer, Energy & Natural Resources, Demographics & Healthcare and Abenomics & Japanese Reflation. Once we have established the core manager portfolio to capitalize on our asset allocation views, we create our direct investment portfolio by implementing a proprietary process that selects the highest conviction investment ideas from the underlying managers. The Hybrid model has proven to be highly accretive to the Fund since it was adopted at the beginning of 2013 and much of the alpha generated by GELS relative the MSCI World Index benchmark during the fiscal year is directly attributable to this unique element of the Fund. For the fiscal year ended March 31, 2014 the Fund generated outstanding returns on both an absolute and relative basis to traditional equity indices. The quality of returns was very high as well, as GELS was positive in all four quarters and provided very consistent results over the period. The Fund was up 24.9% for the year compared to 19.2% for the MSCI World Index. These solid results are even more impressive given the context of the Fund being approximately 60% net long over the course of the year as the bulk of the capital, approximately 80%, was allocated to hedged equity managers. It was not a strong year for the average hedge fund as the breadth of the equity bull market in 2013 made it very difficult for the short side of portfolios. The average hedge fund, HFRX Equity Hedge Index, was up only 11.1% in 2013 compared to the 32.4% increase in the S&P 500. However, a number of the managers in GELS performed very strongly and added significant alpha above the average hedge fund and above the equity markets indices as well. Importantly, the direct investment portfolio performed very strongly in 2013 and for the fiscal year and contributed significantly to the strong returns for GELS in the trailing twelve months. The following section will provide a closer look as the last two quarters since our Semi-Annual Report update last fall. Fourth Quarter 2013 The Fund registered very strong gains in the closing months of 2013, rising 3.8% in December and 11.1% for the fourth quarter as a whole. This compared quite favorably to the benchmark MSCI World Index, which returned a solid 8% during Q4. For the full calendar year, GELS generated a comparable return to the Index (25.6% vs. 26.7%), but did so with significantly less volatility and exhibited meaningful downside protection, particularly during August when the Fund generated a positive return vs. the market’s (2.3%) loss. The best news for the Fund was Alpha generation. For example, by August Alpha was responsible for approximately 60% of the Fund’s return during 2013 and made a pronounced move higher after the first quarter when many of the changes we have written about in previous letters were finally completed. The three most important of these changes are: 1) increasing portfolio exposures back to target Jones Model levels of 150% gross and 50% net, 2) implementing the Hybrid Model and the Morgan Creek Direct portfolio (“MCD”), and 3) concentrating the portfolio in Morgan Creek’s highest-conviction managers. The Hybrid Model showed its full potential during the fourth quarter, as the MCD portfolio and the Tactical Overlays, long Japanese Equities and short the Yen, were significant contributors to performance. After trading sideways in the middle of the year following strong gains in the first few months of 2013, we believed that Japan looked particularly attractive going into the seasonally strong period starting in November. Since 2002 the Nikkei MORGAN CREEK CAPITAL MANAGEMENT, LLC | ANNUAL REPORT TO STOCKHOLDERS 1 Morgan Creek Global Equity Long/Short Institutional Fund (A Delaware Statutory Trust) Letter to Investors (continued) Index’s average return from November to April has been 10% vs. (2.3%) from May to October. This seasonality was clearly on display last November to April when the Nikkei rose 56.8%, and given our overall bullishness on Japan, we decided to tactically increase exposure by going long the Nikkei and hedging the portfolio back to Yen. This strategy worked quite well in December and we took some profits at year-end. Almost as important to performance in 2013 as being overweight Japan was the decision to reduce exposure to Emerging Markets earlier in the year. The MSCI Emerging Markets Index bucked the overall uptrend in equity markets in 2013, finishing the year down (2.6%). Though Emerging Markets broadly underperformed, there were a few particularly noteworthy long opportunities that developed along the way. No such opportunity was perhaps as noteworthy as the reemergence of the Chinese Internet sector following a disastrous 2011 when accounting issues and outright fraud in a few foreign-listed Chinese companies led to a dramatic de-rating of the entire asset class (regulatory scrutiny and accounting practices have improved markedly since then and we believe the worst of this is behind us). The Fund consistently had exposure to a few Chinese Internet companies through a handful of managers during the year, but most notably Teng Yue and Light Street. GELS benefited from its investments in each of these managers, but also from the contribution of the MCD portfolio, which had significant exposure to the theme. By concentrating the portfolio in a smaller number of managers, we have been able to cultivate even closer relationships with each, enabling us to take deeper dives into the investment theses behind their best ideas. As a result, the Fund not only benefits directly through positions that make it into the MCD portfolio, but indirectly because we are more on top of what the managers are doing and thinking in real-time. This has positively impacted the decision-making process across the entire portfolio and we are extremely encouraged by results thus far. On the down side, the short portion of the manager portfolios was again challenging in Q4 and held the Fund back from further gains. Though some managers were able to generate meaningful Alpha on the short side during the quarter and for the year (i.e. their shorts rose less than the market), generating positive returns on the short side occurred only selectively, and even when a short thesis was validated by a falling stock price, profits were just as quickly overwhelmed by losses elsewhere. Last year was an unusual year where virtually everything worked on the long side and only a few things worked well on the short side. The market has embraced a number of extremely speculative stocks with valuations in some cases approaching levels not seen since the Tech Bubble. The valuation methodologies being utilized are also questionable, if not dubious, in many stocks, as analysts are increasingly focusing on metrics like “Total Addressable Market” and “Future Earnings” many years out, which assumes flawless execution and makes no allowance for risks to the downside. We believe many of the managers in GELS are skilled short sellers and expect them to capitalize on this return-rich opportunity set in the months and quarters ahead. First Quarter 2014 GELS outperformed the MSCI World Index again in Q1 rising 3.1% vs. 1.3% for the Index. Despite remaining well hedged in the portfolio and in the face of the equity market’s relentless upward climb in the past year, the Fund has bested the long-only benchmark in three of the last four quarters. These results support our long held view that the current environment for long/short equity continues to improve, especially compared to the 2010-2012 period, when the environment was much more macro-driven and characterized by high equity correlations and dramatic volatility. In other words, the nightmare environment for fundamental, bottoms-up long/short equity managers that emerged from the monetary experiment that was QE may be coming to a close. Further, the current environment, in which investors have embraced a number of speculative stocks with debatable valuations (such as in pockets of Biotech and Specialty Technology like 3-D printing), feels eerily similar to the 2000-2002 period when long/short equity had one of its best ever periods of relative and absolute performance. With these observations in mind, plus the strong resurgence of Alpha generation in the MORGAN CREEK CAPITAL MANAGEMENT, LLC | ANNUAL REPORT TO STOCKHOLDERS 2 Morgan Creek Global Equity Long/Short Institutional Fund (A Delaware Statutory Trust) Letter to Investors (continued) portfolio, we expect performance to continue to decouple from the market and for returns to be much more evenly distributed between longs and shorts as gravity inevitably brings the valuation of many of these “high-fliers” back down to earth. Alpha generation drove more than three-quarters of GELS’ first quarter gains. The Fund started the year on a solid note, losing just (0.1%) in January vs. a loss of (3.7%) for the Index. The drawdown in the markets during January surprised many investors who were expecting positive momentum from the end of 2013 to carry over and who had grown accustomed to strong New Year seasonality following gains of 2.4%, 4.5% and 5.2% the previous three Januarys, respectively. Investors actually did get the rally they were hoping for, it just happened in February, with the MSCI World soaring to a 5% gain, more than erasing January’s losses. GELS navigated this sharp reversal well, capturing nearly all of the market’s upside in February after capturing almost none of the downside in January. This decoupling of performance vs. the market continued into March until the middle of the month when Janet Yellen, the newly installed Fed Chair, made a “surprise” announcement during her first Press Conference, suggesting interest rates could rise sooner than expected. This one single comment amidst an hour of testimony led to panicked selling in many of the best-performing growth stocks at the time, as investors scrambled to reduce risk ahead of a discount rate hike. To illustrate, Google finished the month down (8.3%) vs. AT&T up 9.8%, with no significant news emerging for either company. GELS does not have direct exposure to these two stocks, but the portfolio does have a reasonable amount of exposure to the Growth factor, which contributed to the (1.5%) loss in March. Examining this a bit closer using the MCD portfolio as a proxy, which we think is reasonable since it contains a lot of GARPy names (Growth at a Reasonable Price), it is pretty clear (in hindsight of course) that investors had crowded into growth names and the factor was ripe for a pullback. To illustrate, the MCD portfolio, after gaining 8.5% in February (as the result of a very strong Q4 earnings season), gave back (3.6%) in March. To use some industry jargon, many of the best growth stocks were “over-earning,” meaning their stock prices had temporarily gone past fair value despite solid operating results and other positive fundamental developments. We view the recent pullback as healthy and think it sets the portfolio up nicely for a number of upside surprises over the balance of 2014. Healthcare was an outsized contributor to returns in Q1, with Broadfin returning a truly impressive 23.1% (remember stocks were flattish and Biotech got pounded in the second half of March). Despite the earlier comment about pockets of Biotech looking overvalued, it would be incorrect to conclude Broadfin’s recent performance has benefited because of the run up in some of the more speculative names. Broadfin only invests in companies with base businesses they can value directly (meaning they have cash flows) that have upside optionality in new product pipelines, while avoiding companies whose value is contingent upon the mere hope of approval and commercial viability (i.e. the pocket of Biotech we think is fraught with risk right now). In reality, Broadfin employs a value-oriented investment approach and is strictly disciplined about only targeting situations with at least 4:1 reward to risk ratios. It just so happens that a number of their core investments all played out at the same time, which, coupled with the overall strength in the sector, resulted in an extraordinary period of positive performance. We have taken some profits as a result, but continue to hold a core position in Broadfin due to our high conviction in the manager. Japan, in a complete contrast to Healthcare, was an outsized detractor the first three months of the year, with GELS’ core allocation via Sloane Robinson Japan falling a very disappointing (17%). Although we took some profits following strong gains in Japan during Q4, we should have taken more and completely underestimated the near-term impact of the April 1st consumption tax hike on investor psychology, particularly on foreign investors who fled Japanese equities in droves in Q1. We maintain a high level of conviction in the Japanese Reflation thesis and think market expectations for a collapse in demand and subsequent deep and lasting Recession following the tax hike are overdone. In addition, the recent announcements MORGAN CREEK CAPITAL MANAGEMENT, LLC | ANNUAL REPORT TO STOCKHOLDERS 3 Morgan Creek Global Equity Long/Short Institutional Fund (A Delaware Statutory Trust) Letter to Investors (continued) that the $1.2 trillion Government Pension Investment Fund (“GPIF”) is: 1) adding three new board members who are in favor of reducing the pension’s reliance on domestic bonds and 2) including the ROE-focused JPX-Nikkei 400 Index as a benchmark, makes us think GPIF will soon officially announce an increase in its asset allocation to Japanese equities. This move will likely serve as a wakeup call for other domestic institutions and redirect foreigners’ attention back to Japan, especially considering Japanese equities have the highest earnings growth amongst major economies and are cheaper on P/E and P/B terms than both the S&P 500 and German DAX. We expect returns going forward to be much more balanced than the last few years and in talking to managers, many are highly convicted that their short books are tightly coiled springs. As one manager recently quipped, “Trees don’t grow to the sky – and certainly not ones with shaky roots.” Until then, it is best not to forget the two most important rules when shorting stocks: 1) no pure valuation shorts (i.e. wait for a catalyst) and 2) early is wrong (i.e. minimize losses and live to fight another day). One of the primary contributors to hedge fund managers’ struggles has been the massive liquidity from the global central bank activities “raised all boats,” so even the worst companies (those that a good fundamental manager would short) have had spectacular returns and caused meaningful losses. We think the tide is turning for many of these companies and look forward to a letter in the near future when we get to discuss profits, not losses, on the short side. Market Outlook One of the reasons we were so excited about the investment environment for long/short equity coming into 2014 was that we noticed a different tenor in our conversations with managers over the past few months as many began to discuss how they were seeing increasingly more opportunities on the short side. Being excited about the opportunity to make money shorting overvalued companies is not the same as being Bearish. While we clearly have had concerns about valuations in the U.S. equity market, we have not been overly Bearish on the overall market (which is why we were positioned net long and were able to generate a 25% return in the past year) as there were still a number of other factors such as liquidity, interest rates, corporate profit margins etc. that were counterbalancing the high valuations. The key for us was that after an absolutely brutal year in 2013 for short-selling we saw an opportunity for long/short strategies to regain their advantage over long-only after a tough five years. As we enter the second quarter of 2014, that negative momentum is accelerating in the most over-valued segments of the market and the return opportunities on the short side have been nearly as attractive as they were in 2000. Switching over to the International equity markets for a moment, there are two themes that we expect to see accelerate in 2014: the recovery in Europe and increasing capital flows into Japanese equities. Our thesis on Europe has not changed much in the past few months other than to gain strength in our conviction that the recovery has taken hold and that there is very meaningful upside ahead as the core infrastructure of the peripheral countries continues to restructure. Our favorite opportunities continue to be in the GIIPS (Greece, Ireland, Italy, Portugal, Spain) markets where we anticipate additional significant upside over the balance of the year and into 2015. For our Japan theme, 2014 has been, simply stated, rough and the lack of response by the BOJ to a stronger than expected Yen, and weaker than anticipated growth, was frustrating. However, their steely resolve to wait for the GDP data from Q2 to measure the impact of the sales tax increase before making any further commitments to QE is admirable, even if it is tough on the NAV of our investments short-term. Avoiding a policy mistake is critical and we are willing to take the long-view on capitalizing on the Japan revitalization. We are confident that Abenomics is on course, that the PM has the conviction, political will and support to achieve the 3rd arrow of reforms and that it will simply take a little time to reverse the effects of the unusually long Bear market. Things are getting better and better on the margin in Japan and if the Topix companies hit their earnings targets this year and ROEs expand toward 10%, we would expect to see a significant re-rating of Japanese equities in the 2H of 2014. We will continue to hedge our portfolios to capitalize MORGAN CREEK CAPITAL MANAGEMENT, LLC | ANNUAL REPORT TO STOCKHOLDERS 4 Morgan Creek Global Equity Long/Short Institutional Fund (A Delaware Statutory Trust) Letter to Investors (continued) on the erosion of the Yen/$ relationship and would expect that weakening to translate into much higher earnings for the exporters, banks and insurance companies that make up the core of our exposure in Japan today. Emerging Markets have been a very interesting story in 2014 as the fears of the impact of Fed Tapering led to a fairly sizable January sell-off and the continued volatility in these markets (after a rough 2013) had many market pundits calling an end to the Emerging Markets miracle and forecasting that developed markets would continue to trounce EM for the foreseeable future. As usually is the case, just about the time that everyone decides that something must be true in the markets, what has become consensus turns out to be wrong, yet again. While not every market has been spectacular, China is down low single-digits, and Russia is off low double-digits, there actually have been some spectacular performances in the past three months as Turkey, Brazil, Indonesia, South Africa and India are all up over 20%, easily outpacing the EEM Index, which is up a very strong 10%. These five countries are “affectionately” referred to as the Fragile Five and have struggled in the past few years with Current Account deficits and weak currencies that have dampened equity returns, but some strong action by governments and central banks this year have led to resurgent markets and much more stable economies. While it may not be advisable to simply be long-and-strong, we think that local managers with local knowledge can add significant value to portfolios. We continue to believe that there will be outstanding opportunities for stock pickers in these markets, as the economic and demographic climate resembles the U.S. in the 1980-2000 period. It has been a volatile year so far in 2014 and it does appear that gravity is pulling the sky-high equity returns of last year back down to earth. Additionally, there is a troubling trend that equity markets tend to be weak from May to September (and particularly so in mid-term election years) and there have been a lot of people who have been warning to “Sell in May and go away.” This may turn out to be good advice this year as it does appear that a lot of factors are lining up to make 2014 very challenging for investors. We all know from experience that it’s very difficult to say precisely when something like a major trend reversal will occur, but we also know from experience that we can prepare ourselves for that eventuality by monitoring the valuations of the markets and being willing to move our portfolios to a more protective position. I had the great privilege of listening to Stan Druckenmiller share his wisdom on investing recently and one of the most important takeaways was that an investor should never feel compelled to be in every “sandbox” all the time. He said that too many investors believe that they must stay exposed to all markets all the time regardless of valuation and potential future returns, which he said is a tragically flawed assumption. We don’t have to stay in the sandbox if there is going to be a sandstorm, but given that we can’t forecast accurately when that storm will arrive, perhaps the better strategy is to rotate capital from long-only equities into a hedged equity strategy like GELS which can offer some safe harbor during the storm and make solid returns in the event that the storm shifts directions. It is a privilege to manage capital on your behalf and we are grateful for your support and partnership. Regards, Mark W. Yusko Chief Executive Officer & Chief Investment Officer MORGAN CREEK CAPITAL MANAGEMENT, LLC | ANNUAL REPORT TO STOCKHOLDERS 5 Morgan Creek Global Equity Long/Short Institutional Fund (A Delaware Statutory Trust) Report of Independent Registered Public Accounting Firm The Board of Trustees and Shareholders of Morgan Creek Global Equity Long/Short Institutional Fund We have audited the accompanying statement of assets and liabilities of Morgan Creek Global Equity Long/Short Institutional Fund (“the Fund”) as of March 31, 2014, and the related statements of operations and cash flows for the year then ended, the statements of changes in net assets for each of the two years in the period then ended, and the financial highlights for each of the periods indicated therein. These financial statements and financial highlights are the responsibility of the Fund’s management. Our responsibility is to express an opinion on these financial statements and financial highlights based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audits to obtain reasonable assurance about whether the financial statements and financial highlights are free of material misstatement. We were not engaged to perform an audit of the Fund’s internal control over financial reporting. Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Fund’s internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements and financial highlights, assessing the accounting principles used and significant estimates made by management, and evaluating the overall financial statement presentation. Our procedures included confirmation of the investment in Global Equity Long/Short Master Fund by correspondence with the transfer agent. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements and financial highlights referred to above present fairly, in all material respects, the financial position of Morgan Creek Global Equity Long/Short Institutional Fund at March 31, 2014, the results of its operations and its cash flows for the year then ended, the changes in its net assets for each of the two years in the period then ended, and the financial highlights for each of the periods indicated therein, in conformity with U.S. generally accepted accounting principles. New York, New York May 30, 2014 MORGAN CREEK CAPITAL MANAGEMENT, LLC | ANNUAL REPORT TO STOCKHOLDERS 6 Morgan Creek Global Equity Long/Short Institutional Fund (A Delaware Statutory Trust) Statement of Assets and Liabilities March 31, 2014 (in U.S. dollars) Assets Investment in Global Equity Long/Short Master Fund, at fair value (cost of $7,278,452) $ Investment in Global Equity Long/Short Master Fund paid in advance Due from Advisor Due from Master 96,454 Total assets $
